    Case 2:19-cv-04162-PSG-JPR Document 92 Filed 02/24/20 Page 1 of 3 Page ID #:1173

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                               73(3/2 hrg off)
                                        CIVIL MINUTES - GENERAL
    Case No.     CV 19-4162 PSG (JPRx)                                       Date   February 24, 2020
    Title        Jian Na Wu v. Oregon Trail Corporation, Inc. et al.




    Present: The Honorable      Philip S. Gutierrez, United States District Judge
                    Wendy Hernandez                                          Not Reported
                       Deputy Clerk                                         Court Reporter
             Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                        Not Present                                           Not Present
    Proceedings (In Chambers):         Order GRANTING Plaintiff’s counsel’s motion to be relieved as
                                       counsel of record

       Before the Court is a motion to be relieved as counsel of record for Plaintiff Jian Na Wu
(“Plaintiff”) filed by Adam M. Satnick, Esq., and Benson K. Lau, Esq., (“Counsel”). See Dkt.
# 73 (“Mot.”). Plaintiff and non-party Helen Fung (“Fung”) oppose.1 See Dkt. # 78 (“Opp.”).
Defendants AIM United LLC and Brian Angel filed a response. See Dkt. # 79 (“Response”).
The Court finds the matter appropriate for decision without oral argument. See Fed. R. Civ. P.
78; L.R. 7-15. Having considered the moving papers, the Court GRANTS the motion to be
relieved as counsel of record.

I.          Legal Standard

       Under the Local Rules, “[a]n attorney may not withdraw as counsel except by leave of
court.” L.R. 83-2.3.2. In considering a request to withdraw, courts weigh “(1) the reasons why
withdrawal is sought; (2) the prejudice withdrawal may cause to other litigants; (3) the harm
withdrawal might cause to the administration of justice; and (4) the degree to which withdrawal
will delay the resolution of the case.” Beard v. Shuttermart of Cal., Inc., No. 07CV594WQH
(NLS), 2008 WL 410694, at *2 (S.D. Cal. Feb. 13, 2008). “The motion for leave to withdraw
must be supported by good cause.” L.R. 83-2.3.2. The Local Rules also impose procedural
requirements. In particular, “[a] motion for leave to withdraw must be made upon written notice

1
  In the opposition, Plaintiff requests that the Court make Fung a party. An opposition to
Counsel’s motion is not the proper mechanism through which to add a party. If Plaintiff wishes
to make Fung a party, he should move for leave to amend his complaint under Federal Rule of
Civil Procedure 16 because the deadline to add parties and amend pleadings passed on
November 27, 2019. See Dkt. # 57.

CV-90 (10/08)                                 CIVIL MINUTES - GENERAL                                Page 1 of 3
 Case 2:19-cv-04162-PSG-JPR Document 92 Filed 02/24/20 Page 2 of 3 Page ID #:1174

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-4162 PSG (JPRx)                                 Date   February 24, 2020
 Title          Jian Na Wu v. Oregon Trail Corporation, Inc. et al.

given reasonably in advance to the client and to all other parties who have appeared in the
action.” Id.

       Courts also consider California State Bar Rule of Professional Conduct 3-700 (“Rule 3-
700”) in determinations of requests to withdraw. See Austin Inv. Fund, LLC v. United States,
No. SACV 11-750 DOC (ANx), 2011 WL 4947550, at *1 (C.D. Cal. Oct. 17, 2011) (factoring in
Rule 3-700(C) in ruling on motions to withdraw). When there are matters pending, Rule 3-
700(C) allows an attorney to withdraw only in particular situations, such as when the client
“renders it unreasonably difficult for the member to carry out the employment effectively,” or
“breaches an agreement or obligation to the member as to expenses or fees.” Cal. R. Prof.
Conduct 3-700(C)(1)(d), (f).

II.      Discussion

       Counsel’s motion has satisfied the substantive and procedural requirements for obtaining
leave to withdraw from this action. First, Counsel asserts convincing reasons for withdrawal.
Rule 3-700(c)(1)(5) permits withdrawal when a client renders it unreasonably difficult for
counsel to carry out the representation. Id. 3-700(c)(1)(5). Here, Counsel seeks to withdraw
because they are being prevented from exercising their independent judgment, Plaintiff and Fung
have rendered it unreasonably difficult for them to carry out the representation, and Plaintiff has
breached material terms of the parties’ professional services agreement. Mot. 4–6. Counsel
reports that Fung often engages “in lengthy argument concerning the merits, viability, and
ethical implications of purported legal strategy,” which prevents them from acting
independently. See id. 4:12–17. Fung prevents Counsel from communicating directly with
Plaintiff; as a result, they have not spoken with Plaintiff since May 2019. See Declaration of
Adam M. Satnick, Esq., Dkt. # 73-1 (“Satnick Decl.”), ¶ 11. Lastly, Plaintiff has not complied
with provisions in the professional services agreement that require them to reimburse Counsel
for any advanced expenses and disclose information relevant to their claims. See id. ¶¶ 12–13.
Taken together, the Court is satisfied that Counsel has demonstrated good cause for withdrawal.

       Second, it does not appear that withdrawal would cause prejudice to other litigants, as the
served Defendants indicate that they do not object to withdrawal. Response 2:5–16. Defendants
only request that Plaintiff provide a service address, which the Court so orders below. See id.

       Third, Counsel’s withdrawal would not harm the administration of justice. Counsel
suggests that the relationship with Plaintiff and Fung is unsustainable and irreparable, which
indicates to the Court that Counsel’s continuing representation of Plaintiff would not advance


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                            Page 2 of 3
 Case 2:19-cv-04162-PSG-JPR Document 92 Filed 02/24/20 Page 3 of 3 Page ID #:1175

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-4162 PSG (JPRx)                                 Date   February 24, 2020
 Title          Jian Na Wu v. Oregon Trail Corporation, Inc. et al.

the pending litigation. See generally Mot. Plaintiff and Fung argue that Counsel must repair the
damage that they caused when they only gave them two days to find another attorney and failed
to serve summonses to seven new defendants. See Opp. 1:25–2:6. However, as the letter from
Counsel to Plaintiff and Fung shows, Counsel apprised Fung that she had five days (rather than
two) from the date of the letter to sign a deposition transcript (rather than find a new attorney),
and Plaintiff had a month to send summonses to the new defendants after withdrawal. See id.,
Ex. 1 (“Letter”). Thus, despite Plaintiff’s objections, withdrawal would not harm the
administration of justice. See Hershey v. Berkeley, No. EDCV 07-689 VAP (JCRx), 2008 WL
4723610, at *1–2 (C.D. Cal. Oct. 24, 2008) (granting motion to withdraw because of the
plaintiff’s non-responsiveness and lack of cooperation with counsel which prevented counsel
from proceeding with prosecution, resulting in a breakdown of the attorney-client relationship).

        Fourth, Counsel’s withdrawal would not cause significant delay. Plaintiff has filed a first
amended complaint and has engaged in discovery with the served parties. See Dkts. # 55, 63.
The served Defendants have filed a motion for summary judgment that is set for hearing on
April 20, 2020, with Plaintiff’s opposition due on March 30, 2020. See Dkt. # 87. However,
Counsel put Plaintiff on notice that he needed to find new counsel on January 20, 2020 when
they sent Plaintiff a letter terminating their relationship. See Letter. Moreover, trial is not
scheduled until July 2020, see Dkt. # 58, and withdrawal at this point allows Plaintiff adequate
time to retain new counsel and get new counsel up to speed before the trial date. See Saemie
Corp. v. Coddington, SACV 10-1251 DOC PJWx, 2011 WL 4964834, at *2 (C.D. Cal. Oct. 19,
2011) (granting a motion to withdraw that was filed six months prior to trial date). Thus, the
Court concludes that Counsel has satisfied the substantive requirements necessary to withdraw
their representation of Plaintiff in this action.

       Finally, the Court is satisfied that Counsel has complied with all applicable rules of
professional responsibility and conduct.

III.     Conclusion

       For the foregoing reasons, the Court GRANTS Counsel’s motion to be relieved as
counsel for Plaintiff. The Court also ORDERS Counsel to submit to the Clerk’s office the most
recent contact information for Plaintiff.

         IT IS SO ORDERED.




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                              Page 3 of 3
